United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, WESTCHESTER
STATION, La Tijera, CA, Employer
____________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 09-2057
Issued: July 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2009 appellant filed a timely appeal from a July 10, 2009 decision of the
Office of Workers’ Compensation Programs that denied her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty causally related to factors of her federal
employment.
FACTUAL HISTORY
On August 20, 2007 appellant, then a 52-year-old distribution clerk, filed a Form CA-2,
occupational disease claim, alleging that, on July 25, 2007, when her supervisor, Cherlyn
Steward, yelled and shouted at her, she could not see for about three seconds. In support of her
claim, she submitted reports dated August 2, 8 and 9, 2007 in which Dr. Anthony Tan, a Boardcertified psychiatrist, advised that she was being treated for depression and stress and should

only work six hours a day for the next 30 days to allow a new medication to take effect. The
employing establishment controverted the claim, stating that appellant did not submit written
notice as to how her eyesight went blank.
By letter dated September 14, 2007, the Office informed appellant of the type of evidence
needed to support her claim and, in a September 26, 2007 statement, she noted that, at
approximately 3:00 p.m., on July 25, 2007 when she asked her supervisor if she could go into the
cage and clear up a mess, the supervisor screamed “no” at her but at 4:15 p.m., the supervisor
told appellant to go into the cage to clear it up. Appellant stated that, when she was almost
finished clearing, the supervisor asked in a loud tone what was taking her so long, and continued
to give directions in a louder tone. She stated that suddenly she could not see and when she
could see again she noticed that the supervisor’s face was red, that she was foaming at the mouth
screaming “get out right now,” and told her to go work in the lobby. Appellant stated that an
Equal Employment Opportunity (EEO) claim had been filed.
An October 24, 2007 notice of right to file from an employing establishment EEO dispute
resolution specialist notified appellant that her claim had been processed. It described
appellant’s EEO discrimination claim and advised her of the steps needed to continue her
complaint.1 In reports dated September 5, 2007, Dr. Tan stated that appellant had been dealing
with “work issues,” noting that she felt picked on and targeted. He diagnosed “depression,
major, recurrent, in partial remission”; and “occupational problem,” and advised that appellant
was ill and could not work from September 5 through 16, 2007 and could return to full duties
with no restrictions on September 17, 2005. On December 20, 2007 Dr. Tan advised that she
could not work from December 20, 2007 through January 6, 2008 and could return to work on
January 7, 2008 with her prior restrictions.
In a January 30, 2008 statement, an employing establishment supervisor, Oswaldo
Carillo, advised that a meeting was held with appellant, Supervisor Steward and others to
“address a false accusation” made by appellant about Supervisor Steward screaming at her and
appellant blacking out.
He stated that appellant’s story kept changing, and that
Supervisor Steward stated that she did not yell at appellant and that appellant did not black out or
have the appearance of having blacked out, rather that appellant was yelling at Supervisor
Steward who told appellant that, if she did not calm down, the postal police would be called.
Supervisor Carillo stated that during the meeting appellant admitted that she yelled at
Supervisor Steward but did not threaten her. He stated that he had been appellant’s supervisor
for seven years and that she had yelled at him and refused to follow instructions.
By decision dated February 7, 2008, the Office denied the claim on the grounds that
appellant’s claimed emotional condition did not arise in the performance of duty. On
February 25, 2008 appellant requested a hearing and submitted a statement in which she also
alleged that she was harassed by Supervisor Steward on July 6, 2007 when Supervisor Steward
yelled at her and told her to get out of her office; that there were contradictory policies regarding
whether a Dutch door was to be kept open or closed; and that the lighting in the work area was
unsafe. In a November 19, 2007 statement, a coworker, Janice Wallace, attested to poor lighting
1

The notice described factors that appellant apparently alleged were discriminatory and led to the filing of the
EEO claim. A copy of the EEO claim is not in the record.

2

near the front door in the lobby of the employing establishment and that the door was to remain
closed. By report dated December 20, 2007, Melanie F. Aoki, Ph.D., a licensed clinical
psychologist, advised that appellant would be attending a 10-week pain management program
beginning on January 10, 2008. In January 5, 2008 reports, Dr. Tan reiterated appellant’s
diagnoses and advised that her medications were recently changed due to increased symptoms.
He stated that she was unable to work from January 7 through 13, 2008 but could return to work
on January 14, 2008 with her prior restrictions. A report of unsafe condition dated July 12, 2007
submitted by appellant noted that she requested new lighting that day and that it had been
installed. An October 25, 2007 revised notice of right to file from an employing establishment
EEO dispute resolution specialist notified appellant that her claim had been processed.2
At the hearing, held telephonically on December 17, 2008, appellant noted that she had
retired on February 28, 2008. She testified that Supervisor Steward inappropriately paged her
and chided her for standing by the time clock waiting until the appropriate time to check out for
lunch, and screamed at her on July 25, 2007 which caused her to go blind for three or four
seconds, and that during the incident Supervisor Steward was yelling and foaming at the mouth.
Appellant also stated that she was told to keep the Dutch door open but did not feel safe and that
others were told to keep it closed, and that she complained about poor lighting but acknowledged
that it was fixed by the end of the day. She generally alleged that she was ordered to work
outside her physical restrictions for another accepted claim and that she was harassed. Appellant
noted that she had been seeing Dr. Tan for many years.
By decision dated July 10, 2009, an Office hearing representative affirmed the
February 7, 2008 decision.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.3 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.4 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.5

2

The revised notice included a description of a response by Supervisor Steward.

3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

3

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.7
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.8 When an employee experiences
emotional stress in carrying out his or her employment duties, and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.9 Allegations alone by a claimant are insufficient to establish a factual basis for an
emotional condition claim.10 Where the claimant alleges compensable factors of employment, he
or she must substantiate such allegations with probative and reliable evidence.11 Personal
perceptions alone are insufficient to establish an employment-related emotional condition.12
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.13 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.14
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.15
With regard to emotional claims arising under the Act, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
6

28 ECAB 125 (1976).

7

5 U.S.C. §§ 8101-8193.

8

See Robert W. Johns, 51 ECAB 137 (1999).

9

Lillian Cutler, supra note 6.

10

J.F., 59 ECAB ____ (Docket No. 07-308, issued January 25, 2008).

11

M.D., 59 ECAB ____ (Docket No. 07-908, issued November 19, 2007).

12

Roger Williams, 52 ECAB 468 (2001).

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

Kim Nguyen, 53 ECAB 127 (2001).

15

James E. Norris, 52 ECAB 93 (2000).

4

as the EEO Commission, which is charged with statutory authority to investigate and evaluate
such matters in the workplace. Rather, in evaluating claims for workers’ compensation under the
Act, the term “harassment” is synonymous, as generally defined, with a persistent disturbance,
torment or persecution, i.e., mistreatment by co-employees or workers. Mere perceptions and
feelings of harassment will not support an award of compensation.16
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to factors of her
federal employment.
Regarding appellant’s claim that she was yelled at by Supervisor Steward on July 6
and 25, 2007, a verbal altercation, when sufficiently detailed by the claimant and supported by
the evidence, may constitute a compensable employment factor.17 This does not imply, however,
that every statement uttered in the workplace will give rise to coverage under the Act.18 In this
case, appellant submitted no supportive statements to corroborate her allegations that she was
verbally abused and Supervisor Carillo advised that a meeting was held regarding the July 25,
2007 incident, stating that appellant admitted that she yelled at Supervisor Steward. The Board
has generally held that being spoken to in a raised or harsh voice does not of itself constitute
verbal abuse or harassment.19 Appellant submitted no evidence corroborating her claim that
Supervisor Steward yelled at her on July 6 and 25, 2007. She therefore did not establish a factual
basis for her allegation of verbal abuse.20 Likewise, appellant’s allegations that she was
improperly paged and chided by Supervisor Steward are not compensable. Generally,
complaints about the manner in which a supervisor performs his or her duties or the manner in
which a supervisor exercises his or her discretion fall, as a rule, outside the scope of coverage
provided by the Act. This principle recognizes that a supervisor or manager in general must be
allowed to perform his duties and employees will, at times, dislike the actions taken.21 Mere
disagreement or dislike of a supervisory or managerial action will not be compensable, absent
evidence of error or abuse, and there is no evidence of error or abuse regarding these matters.22
Appellant’s allegations regarding inadequate lighting and that there was contradictory
policy regarding the Dutch door relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties and do not fall within coverage of the

16

Beverly R. Jones, 55 ECAB 411 (2004).

17

C.S., 58 ECAB 137 (2006).

18

J.C., 58 ECAB 594 (2007).

19

T.G., 58 ECAB 189 (2006).

20

C.S., supra note 17.

21

T.G., supra note 19.

22

Id.

5

Act.23 By her own admission, by the end of the day of her complaint, the lighting had been
fixed, and absent evidence establishing error or abuse, a claimant’s disagreement or dislike of
such a managerial action is not a compensable factor of employment.24 Perceptions of unfair
treatment are not enough to establish error or abuse. A claimant must submit real proof that
management did in fact commit error or abuse.25 The Board finds that appellant’s claimed
emotional reaction due to the poor lighting and perceived contradictory policy regarding the
Dutch door resulted from her own desire to work within a particular work environment and from
her frustration to effect desired changes. As these did not relate to any requirement of her
assigned duties, her reaction did not arise in the performance of duty.26 There is no evidence
here to substantiate error or abuse with respect to these administrative matters. Appellant
therefore did not establish a compensable factor with respect to this administrative function.27
Regarding appellant’s general contention that she was harassed by the employing
establishment, mere perceptions of harassment or discrimination are not compensable under the
Act,28 and unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations with probative and reliable evidence.29 In the case at hand, the only
statement appellant submitted was in regard to the lighting and the Dutch door, and this
statement does not provide a sufficient explanation to demonstrate harassment on the part of
employing establishment management. Appellant also submitted notices of right to file an EEO
claim compiled by an EEO dispute resolution specialist. The record, however, does not contain
appellant’s EEO claim and does not contain any decisions. Appellant submitted no evidence to
show a persistent disturbance, torment or persecution, i.e., mistreatment by co-employees or
workers.30 The Board therefore finds that she did not establish a factual basis for her claim of
harassment by probative and reliable evidence.31
As the record lacks probative evidence to support appellant’s claim, the Board finds that
she did not establish a compensable employment factor of employment. Appellant therefore did
not establish that she sustained an emotional condition in the performance of duty as alleged.32
23

Brian H. Derrick, 51 ECAB 417 (2000).

24

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

25

L.S., 58 ECAB 249 (2006).

26

See William Karl Hansen, 49 ECAB 140 (1997).

27

Tina D. Francis, 56 ECAB 180 (2006).

28

James E. Norris, supra note 15.

29

Id.

30

Beverly R. Jones, supra note 16.

31

See Robert Breeden, 57 ECAB 622 (2006).

32

As appellant failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Katherine A. Berg, 54 ECAB 262 (2002).

6

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 10, 2009 be affirmed.
Issued: July 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

